DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021, 10/08/2021 and  12/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or  cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
26. The method of claim 25, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
35. The wireless device of claim 32, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
43. The system of claim 39, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.



Claims   rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims  

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
24.  The system of claim 23, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
 A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
26. The method of claim 25, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
43. The system of claim 39, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
24.  The system of claim 23, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being s  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
35. The wireless device of claim 32, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
3.The method of claim 1, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
 wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type 
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
 A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
54. The first base station of claim 49, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
8. The method claim 1, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims   rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable s  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
 A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
3.The method of claim 1, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
8. The method claim 1, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type 
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
 A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
54. The first base station of claim 49, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3, 5-6, 9, 21-22, 24-25 and 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2010/0272067), Lu hereinafter, in view of 3GPP TSG RAN_Ericsson_August_2010_R1-112082, Ericsson_R112082, hereinafter. 

Re. Claim 1, Lu teaches a method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type (Fig.2/Fig.9 & ¶0030 - MS23 is connected to serving SBS21 over a primary carrier as well as one or more secondary carriers.  When MS23 moves away from serving SBS21, signal quality of the connections starts to degrade.  A multi-carrier handover operation is then initiated either by serving SBS21 or by MS23 such that MS23 will be handover to target TBS22. …serving SBS21 decides (or upon request from MS23) that MS23 needs carrier pre-assignment for the multi-carrier handover operation.  SBS21 then forwards a handover request (HO-REQ) message to TBS22 via backend connection 24.  The HO-REQ message comprises a carrier pre-assignment indication as well as multi-carrier information of MS23.  After receiving the HO-REQ message, target TBS22 makes carrier pre-assignment decision for secondary carriers and transmits a handover response (HO-RSP) message to serving SBS21 via backend connection 24.  SBS21 then transmits a handover command (HO-CMD) message with secondary carrier pre-assignment information to MS23.  Upon receiving the HO-CMD message, MS23 performs handover ranging and network reentry with target TBS22 to complete the handover operation.  As illustrated in FIG. 2, because target TBS22 pre-assigns secondary carriers for MS23 in advance of handoff, MS23 is able to establish connections with TBS22 over all the secondary carriers shortly after establishing connection over the primary carrier.), after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; (Fig.2/Fig.5 & ¶0034 - a HO-REQ message comprises a carrier pre-assignment indication, and multi-carrier information of the mobile station.  The carrier pre-assignment indicator indicates whether the mobile station needs pre-assignment for secondary carriers at the target base station.  The multi-carrier information may include the number of possible multi-carrier combinations…….. other multi-carrier capabilities supported by the mobile station. Fig.2/Fig.6 & ¶0035 - a HO-CMD message comprises a physical carrier index of the target base station ……, the number of pre-assigned secondary carriers, and the actual information of the pre-assigned secondary carriers.Fig.2/Fig.9 & ¶0038 - Because multi-carrier handover is involved, the S-BS forwards the HO-REQ message that contains multi-carrier information of the MS to the T-BS via backend, and receives a handover response (HO-RSP) message back from the T-BS via backend). and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.8 & After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures.)

    PNG
    media_image2.png
    490
    973
    media_image2.png
    Greyscale


Yet, Lu does not expressly teach wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier 
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes (Page 1 & §2 -  CRS (cell-specific reference signals or common reference signals) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. Page 2 & §3 - Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier (i.e., first carrier) which still can be CRS based), and at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted in the at least one downlink subframe; (Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3: line 5:8 – Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier which still can be CRS based. This would obviate the need for CRS on the additional carrier. That is, the primary carrier (i.e., first carrier) would use the CRS with the existing PDCCH mechanism, where as additional carrier (second carrier) would be functioning without CRS (cell-specific signal or common reference signal), rather, transmits DM-RS, a  UE-specific control signaling based on E-PDDCH mechanism, similar to instant application, at least in ¶0030. Page 2 & §3: line 9:22 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. That is, the additional carrier or second carrier transmits UE specific controlling signal, which is self-contained within the resource assignment to a specific UE, therefore, are not present when no data is being sent.  Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Re. Claim 2, Lu and Ericsson_R112082 teach claim 1.
Yet, Lu does not expressly teach wherein  the at least one downlink subframe is an empty subframe for the at least one carrier of the second carrier typ
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein  the at least one downlink subframe is an empty subframe for the at least one carrier of the second carrier typ.( Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)
 
Re. Claim 3, Lu and Ericsson_R112082 teach claim 1.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of 
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of downlink subframes.( Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)
Re. Claim 21, Lu teaches a method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type (Fig.2/Fig.9 & ¶0030 - MS23 is connected to serving SBS21 over a primary carrier as well as one or more secondary carriers.  When MS23 moves away from serving SBS21, signal quality of the connections starts to degrade.  A multi-carrier handover operation is then initiated either by serving SBS21 or by MS23 such that MS23 will be handover to target TBS22. …serving SBS21 decides (or upon request from MS23) that MS23 needs carrier pre-assignment for the multi-carrier handover operation.  SBS21 then forwards a handover request (HO-REQ) message to TBS22 via backend connection 24.  The HO-REQ message comprises a carrier pre-assignment indication as well as multi-carrier information of MS23.  After receiving the HO-REQ message, target TBS22 makes carrier pre-assignment decision for secondary carriers and transmits a handover response (HO-RSP) message to serving SBS21 via backend connection 24.  SBS21 then transmits a handover command (HO-CMD) message with secondary carrier pre-assignment information to MS23.  Upon receiving the HO-CMD message, MS23 performs handover ranging and network reentry with target TBS22 to complete the handover operation.  As illustrated in FIG. 2, because target TBS22 pre-assigns secondary carriers for MS23 in advance of handoff, MS23 is able to establish connections with TBS22 over all the secondary carriers shortly after establishing connection over the primary carrier.), after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.5 & ¶0034 - a HO-REQ message comprises a carrier pre-assignment indication, and multi-carrier information of the mobile station.  The carrier pre-assignment indicator indicates whether the mobile station needs pre-assignment for secondary carriers at the target base station.  The multi-carrier information may include the number of possible multi-carrier combinations…….. other multi-carrier capabilities supported by the mobile station. (Fig.2/Fig.6 & ¶0035 - a HO-CMD message comprises a physical carrier index of the target base station ……, the number of pre-assigned secondary carriers, and the actual information of the pre-assigned secondary carriers.Fig.2/Fig.9 & ¶0038 - Because multi-carrier handover is involved, the S-BS forwards the HO-REQ message that contains multi-carrier information of the MS to the T-BS via backend, and receives a handover response (HO-RSP) message back from the T-BS via backend); and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures.).

    PNG
    media_image4.png
    361
    716
    media_image4.png
    Greyscale

Yet, Lu does not expressly teach wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in the at least one downlink subframe of the plurality of downlink subframes;
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, (Page 1 & §2 -  CRS (cell-specific reference signals or common reference signals) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. Page 2 & §3 - Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier (i.e., first carrier) which still can be CRS based), and at least one carrier of the second carrier type selectively comprises a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in the at least one downlink subframe of the plurality of downlink subframes; (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)
Re. Claim 22, Lu and Ericsson_R112082 teach claim 21.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type is without a common reference signal, in at least one second downlink subframe of the plurality of downlink subframes, based on data not being transmitted in the at least one second downlink subfram
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type is without a common reference signal, in at least one second downlink subframe of the plurality of downlink subframes, based on data not being transmitted in the at least one second downlink subframPage 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)


Re. Claims 5 and 24, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal. (Page 1 & §2 -  If CRS is to be absent from additional carrier types….. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions …Page 1-2 & §3 - The shift of control signalling transmission based on UE-specific reference signals …It was stated that a DM-RS based variant of the Relay PDCCH (R-PDCCH) would be a good starting point for such a control channel. … … E-PDCCH control channel based on DM-RS also in the context of additional carrier types. Page 4 & §6 - 2)	- a control channel for additional carrier types that is based on DM-RS type self-contained reference signals and that can deliver UE-specific as well as common control information.).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)



Re. Claims 6 and 25, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Yet, Lu does not expressly teach further comprising causing the at least one downlink subframe, for the at least one carrier of the second carrier type, to become empty.
However, in the analogous art, Ericsson_R112082 explicitly discloses further comprising causing the at least one downlink subframe, for the at least one carrier of the second carrier type, to become empty. (Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)
Re. Claims 9 and 28, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Lu further teaches wherein transmitting the data comprises transmitting at least one of: configuration information; or a message. (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures).




Claims 4, 11-13, 15-16, 19-20 and 23  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, further in view of Blankenship et al. (2013/0003663  as submitted in IDS), Blankenship hereinafter.

Re. Claims 4 and 23, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Yet, Lu and Ericsson_R112082 do not expressly teach wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
However, in the analogous art, Blankenship explicitly discloses wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type. (¶0040 – HOM (i.e., Higher Order Modulation) is specified or configured for certain DCI formats, for example DCI format 2/2A/2B/2C, or for transmission modes using these DCI formats.  In one example, the transmission mode (TM) and corresponding DCI formats can be used as criteria to select HOM.  For instance, if the UE has been notified to operate with Mode 8, then both the eNB and the UE could assume that DCI format 1A (if sent) uses QPSK, whereas DCI format 2B (if sent) uses 16QAM.  Such an example is illustrated in Table 3 in FIG. 7.  In general, this implicit signaling can be applied to all transmission modes that use multi-layer spatial multiplexing, including TM 4, 6, 8, and 9 defined in legacy releases, and any TM using spatial multiplexing that may be defined in future releases.  That is, less number of transmission modes (only TM 4,6,8 and 9) is available for carrying certain DCI formats in using higher order modulation with spatial multiplexing for advanced UEs  as transmitted by LTE Release 11 eNBs, compared to all transmission modes available for legacy (Rel. 8 to Rel. 10) access nodes and user equipment, similar to instant application, at least in ¶0035. Also, second carrier refers to  transmitter / carriers associated with R11 eNBs and first carrier refers to  transmitter / carriers associated with legacy (Rel. 8 to Rel. 10) eNBs/access nodes).
 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation, because it enables higher spectral efficiency with higher transmission data rate for users having good radio conditions in a wireless communication system. (¶0022, Blankenship)

 Re. Claim 11, Lu teaches a method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type (Fig.2/Fig.9 & ¶0030 - MS23 is connected to serving SBS21 over a primary carrier as well as one or more secondary carriers.  When MS23 moves away from serving SBS21, signal quality of the connections starts to degrade.  A multi-carrier handover operation is then initiated either by serving SBS21 or by MS23 such that MS23 will be handover to target TBS22. …serving SBS21 decides (or upon request from MS23) that MS23 needs carrier pre-assignment for the multi-carrier handover operation.  SBS21 then forwards a handover request (HO-REQ) message to TBS22 via backend connection 24.  The HO-REQ message comprises a carrier pre-assignment indication as well as multi-carrier information of MS23.  After receiving the HO-REQ message, target TBS22 makes carrier pre-assignment decision for secondary carriers and transmits a handover response (HO-RSP) message to serving SBS21 via backend connection 24.  SBS21 then transmits a handover command (HO-CMD) message with secondary carrier pre-assignment information to MS23.  Upon receiving the HO-CMD message, MS23 performs handover ranging and network reentry with target TBS22 to complete the handover operation.  As illustrated in FIG. 2, because target TBS22 pre-assigns secondary carriers for MS23 in advance of handoff, MS23 is able to establish connections with TBS22 over all the secondary carriers shortly after establishing connection over the primary carrier.), - 80 -Attorney Docket No. 007412.04788after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.5 & ¶0034 - a HO-REQ message comprises a carrier pre-assignment indication, and multi-carrier information of the mobile station.  The carrier pre-assignment indicator indicates whether the mobile station needs pre-assignment for secondary carriers at the target base station.  The multi-carrier information may include the number of possible multi-carrier combinations…….. other multi-carrier capabilities supported by the mobile station. (Fig.2/Fig.6 & ¶0035 - a HO-CMD message comprises a physical carrier index of the target base station ……, the number of pre-assigned secondary carriers, and the actual information of the pre-assigned secondary carriers.Fig.2/Fig.9 & ¶0038 - Because multi-carrier handover is involved, the S-BS forwards the HO-REQ message that contains multi-carrier information of the MS to the T-BS via backend, and receives a handover response (HO-RSP) message back from the T-BS via backend.); and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures.).

    PNG
    media_image2.png
    490
    973
    media_image2.png
    Greyscale

Yet, Lu does not expressly teach wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes; 
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes (Page 1 & §2 -  CRS (cell-specific reference signals or common reference signals) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. Page 2 & §3 - Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier (i.e., first carrier) which still can be CRS based) , and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because 
Yet, Lu and Ericsson_R112082 do not expressly teach wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
However, in the analogous art, Blankenship explicitly discloses wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type. (¶0040 – HOM (i.e., Higher Order Modulation) is specified or configured for certain DCI formats, for example DCI format 2/2A/2B/2C, or for transmission modes using these DCI formats.  In one example, the transmission mode (TM) and corresponding DCI formats can be used as criteria to select HOM.  For instance, if the UE has been notified to operate with Mode 8, then both the eNB and the UE could assume that DCI format 1A (if sent) uses QPSK, whereas DCI format 2B (if sent) uses 16QAM.  Such an example is illustrated in Table 3 in FIG. 7.  In general, this implicit signaling can be applied to all transmission modes that use multi-layer spatial multiplexing, including TM 4, 6, 8, and 9 defined in legacy releases, and any TM using spatial multiplexing that may be defined in future releases.  That is, less number of transmission modes (only TM 4,6,8 and 9) is available for carrying certain DCI formats in using higher order modulation with spatial multiplexing for advanced UEs  as transmitted by LTE Release 11 eNBs, compared to all transmission modes available for legacy (Rel. 8 to Rel. 10) access nodes and user equipment, similar to instant application, at least in ¶0035. Also, second carrier refers to  transmitter / carriers associated with R11 eNBs and first carrier efers to  transmitter / carriers associated with legacy (Rel. 8 to Rel. 10) eNBs/access nodes).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and  Ericsson_R112082 ’s invention of design principles for additional carrier types to include 

Re. Claim 12, Lu , Ericsson_R112082 and Blankenship teach claim 11.
Yet, Lu and Blankenship do not expressly teach wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes. (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)

Re. Claim 13, Lu, Ericsson_R112082 and Blankenship teach claim 11.
Yet, Lu and Blankenship do not expressly teach wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes. (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)

Re. Claim  15,  Lu, Ericsson_R112082 and Blankenship teach claim 11.
Yet, Lu and Blankenship do not expressly teach wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal. (Page 1 & §2 -  If CRS is to be absent from additional carrier types….. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions …Page 1-2 & §3 - The shift of control signalling transmission based on UE-specific reference signals …It was stated that a DM-RS based variant of the Relay PDCCH (R-PDCCH) would be a good starting point for such a control channel. … … E-PDCCH control channel based on DM-RS also in the context of additional carrier types. Page 4 & §6 - 2)	- a control channel for additional carrier types that is based on DM-RS type self-contained reference signals and that can deliver UE-specific as well as common control information.).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems and Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Re. Claim 16, Lu, Ericsson_R112082 and Blankenship teach claim  11.
Yet, Lu and Blankenship do not expressly teach further comprising causing the at least one downlink subframe, for the at least one carrier of the second carrier type, to become empty.
However, in the analogous art, Ericsson_R112082 explicitly discloses further comprising causing the at least one downlink subframe, for the at least one carrier of the second carrier type, to become empty. (Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems and Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Re. Claim 19, Lu, Ericsson_R112082 and Blankenship teach claim 11.
Lu further teaches wherein transmitting the data comprises transmitting at least one of: configuration information; or a message. (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures).

Re. Claim 20,  Lu, Ericsson_R112082 and Blankenship teach claim 11.
Yet, Lu does not expressly teach wherein the at least one carrier of the first carrier type or the at least one carrier of the second carrier type comprises at least one of: a common reference signal; a wireless-device-specific reference signal; or a channel state information reference signal.

However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the first carrier type or the at least one carrier of the second carrier type comprises at least one of: a common reference signal; a wireless-device-specific reference signal (Page 1 & §2 -  If CRS is to be absent from additional carrier types….. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions …Page 1-2 & §3 - The shift of control signalling transmission based on UE-specific reference signals …It was stated that a DM-RS based variant of the Relay PDCCH (R-PDCCH) would be a good starting point for such a control channel. … … E-PDCCH control channel based on DM-RS also in the context of additional carrier types. Page 4 & §6 - 2)	- a control channel for additional carrier types that is based on DM-RS type self-contained reference signals and that can deliver UE-specific as well as common control information) ; or a channel state information reference signal.

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems and Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Claims 7-8  and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, further in view of Chen et al (2013/0114419), Chen hereinafter. 

Re. Claims 7 and 26, Lu and Ericsson_R112082 teach claims 1 and 21 respectively .
Yet, Lu and Ericsson_R112082 do not expressly teach wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
However, in the analogous art, Chen explicitly discloses wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1-11 & ¶0090 - the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel capacity limitations of coordinated multipoint (CoMP) transmissions, and enhances DL MIMO using LTE-Advanced technologies. (¶0063, Chen) 

Re. Claims 8 and 27, Lu,  Ericsson_R112082 and Chen teach claims 7 and 21 respectively.
Yet, Lu and Ericsson_R112082 do not expressly teach wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
However, in the analogous art, Chen explicitly discloses wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1- the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel capacity limitations of coordinated multipoint (CoMP) transmissions, and enhances DL MIMO using LTE-Advanced technologies. (¶0063, Chen) 

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, in view of Blankenship, further in view of Chen et al (2013/0114419), Chen hereinafter. 

Re. Claim  17, Lu, Ericsson_R112082  and Blankenship teach claim 11 .
Yet, Lu, Ericsson_R112082 and Blankenship do not expressly teach wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
However, in the analogous art, Chen explicitly discloses wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1-11 & ¶0090 - the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation and Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel capacity limitations of coordinated multipoint (CoMP) transmissions, and enhances DL MIMO using LTE-Advanced technologies. (¶0063, Chen) 

Re. Claim 18, Lu,  Ericsson_R112082, Blankenship and Chen teach claim 11.
Yet, Lu, Ericsson_R112082 and Blankenship do not expressly teach wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
However, in the analogous art, Chen explicitly discloses wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1-11 & ¶0090 - the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation and Blankenship’s invention of a system and a method for transmitting downlink control information with higher order modulation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel  


Response to Arguments
The preceding section is a second non-final office action in response to applicant’s reply on 10/19/2021, filed on 02/14/1020, following an earlier non-final office action mailed on 04/19/2021.
Earlier claim objections have been withdrawn following amended claim languages.
The examiner acknowledges the applicant’s amendments to claims 1-3, 6, 11, 16, 20-22 and 25. 
Examiner also acknowledges the cancellation of claims 10, 14 and 29.
Examiner appreciates applicant’s acknowledgment of non-statutory double patenting issue for the US Patent No. 10, 568,085 as mentioned in the non-statutory double patenting rejection. The rejection is still effective until a terminal disclaimer is submitted by the applicant. 
In addition to previously reported  non-statutory double patenting issue, a new non-statutory double patenting issue (US 10,517,084 B2) is also identified and rejected as mentioned in the non-statutory double patenting rejection.
Applicant’s arguments, filed on 10/19/2021, with respect to 35 USC § 103 have been fully considered, but, they are not persuasive.

Regarding arguments in pages 10-13, independent claim 1, applicant argues that Ericsson_R112082 fails to teach “at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted in the at least one downlink subframes”. Examiner respectfully disagrees with the applicant. Ericsson_R112082 discloses in page 1/section 2, “Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS (cell-specific reference signals or common reference signals), it would be worthwhile considering additional carrier types (i.e., Second carrier, primarily for LTE Release 11, see §1 ) that do not have any CRS transmissions…. If CRS (cell-specific  is to be absent from additional carrier types (i.e., Second carrier, primarily for LTE Release 11, see §1 ),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used) “. Ericsson_R112082 further discloses in page 2/section 3/line 5:8, “Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier which still can be CRS based. This would obviate the need for CRS on the additional carrier. This would obviate the need for CRS on the additional carrier“. That is, the primary carrier (i.e., first carrier) would use the CRS with the existing PDCCH mechanism, whereas the additional carrier (second carrier) would be functioning without CRS (cell-specific signal or common reference signal), rather transmits DM-RS, a  UE-specific control signaling based on E-PDDCH mechanism, similar to instant application, at least in ¶0030.  Ericsson_R112082 continues in page 2/section 3/line 9:22, “when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent“. That is, the additional carrier or second carrier transmits UE specific controlling signal, which is self-contained within the resource assignment to a specific UE, therefore, are not present when no data is being sent.  
Regarding arguments in pages 13-14, independent claim 21, applicant argues that Ericsson_R112082 fails to teach, “at least one carrier of the second carrier type selectively comprises a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in the at least one downlink subframe of the plurality of downlink subframes “. Examiner respectfully disagrees with the applicant. Ericsson_R112082 discloses in page 3/section 5, “A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).” That is, selectively transmitting CRS signal when the addition carrier / second carrier is used without carrier aggregation, allowing legacy UE to access the standalone additional carrier as shown in the snapshot below, clearly contrary to applicant’s remarks at least in pages 13-14 of remarks as submitted on 10/19/2021.

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

independent claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, further in view of Blankenship (2013/0003663  as submitted in IDS), as mentioned in §103 rejection. The applicant rolled over claim limitation from the cancelled claim 14 (as objected for being allowable subject matter), however, the limitation is found in the prior art (2013/0003663  as submitted in IDS) based on the updated search by the examiner, hence, rejected.
	For the similar reasons, earlier objected claims 4 and 23 are also rejected as mentioned in §103 rejection.

For these reasons, it is maintained that independent claims 1 and 21 are unpatentable over Lu, in view of Ericsson_R112082.
For similar reasons, it is also maintained that independent claim 11 is unpatentable over Lu, in view of Ericsson_R112082, further in view of Blankenship (a newly found prior art as submitted in IDS)

As all other dependent claims depend either directly or indirectly from the independent claims 1, 11 and 21,   similar rationale also applies to all respective dependent claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blankenship et al;  2013/0003604; See ¶0040 along with Fig. 7.
The above prior art is in addition to what was reported in the previous office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467